DETAILED ACTION
Election/Restrictions
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naganuma et al. (2017/0217172).

 	Regarding claim 1, Naganuma teaches a liquid discharge head comprising: a channel unit including: 
a plurality of nozzles (fig. 3, item 21) ; 
a plurality of pressure chambers (figs. 3, 6, items 12), communicating with the respective nozzles and arranged in an arrangement direction (fig. 3, X direction); and 
a manifold (fig. 3, item 1); and 

wherein the manifold includes: 
a lower portion (fig. 3, layer in which flow path 16 is disposed) extending in the arrangement direction at a lower side of the pressure chambers and communicating with the pressure chambers to supply the liquid from an outside to the pressure chambers (compare figs. 3, 6); 
a coupling portion (fig. 3, item 50/30/10) having a lower end connected to the lower portion and an upper end positioned at an upper side of the lower end (see fig. 3); and 
an upper portion (fig. 3, largest portion of manifold including portions 44, 40, 42, 43 in which driving circuit 121 is contained) disposed above the pressure chambers (fig. 3, note that the upper portion is above pressure chambers 12 in the Z1 direction) and having an end connected to the upper end of the coupling portion and extending in the arrangement direction , and
wherein a flow direction of liquid in the coupling portion is different from both a flow direction of the liquid in the lower portion and a flow direction of the liquid in the upper portion (see fig. 3, Note that the liquid moves in the Y direction through pressure chamber 12 of the coupling portion 10, in the Z direction through path 40 of the upper portion 44/40/42/43 and in the Z direction through path 16 of lower portion. It should also be noted that it can be said the lower portion has parts that flow the liquid in each of the Y and Z directions).
a plurality of first pressure chambers (fig. 3, pressure chambers 12 lower on page) arranged to form a first row (see figs. 3, 6, 7) and 
a plurality of second pressure chambers (fig. 3, pressure chambers 12 higher on page) arranged to form a second row (see figs. 3, 6, 7), 
wherein the lower portion includes a first lower portion communicating with the first pressure chambers and a second lower portion communicating with the second pressure chambers, and wherein the first lower portion and the second lower portion are arranged such that the upper portion is interposed therebetween in a direction intersecting with the arrangement direction (see fig. 3). 	Regarding claim 3, Naganuma teaches the liquid discharge head according to claim 2, wherein the coupling portion includes a first coupling portion connected to the first lower portion and a second coupling portion connected to the second lower portion, and wherein the first coupling portion and the second coupling portion extend along an identical straight line and connected to the upper portion (see fig. 3, note that bottom surface of layer 10 is flush along a straight line with layer creating channel 17).

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/           Primary Examiner, Art Unit 2853